Citation Nr: 0618636	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  99-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1946 to 
May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision. The veteran 
filed a notice of disagreement (NOD) in August 1999, and the 
RO issued a statement of the case (SOC) later that same 
month. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 1999.

The Board remanded the claim in August 2002 for the purpose 
of scheduling a hearing.  In June 2003, the veteran indicated 
that he no longer desired a Board hearing.  He did, however, 
provide testimony during a February 2004 hearing before a 
Decision Review Officer; a transcript of that hearing is of 
record.

In April 2004, the Board remanded the claim for further 
evidentiary development. After obtaining some additional 
medical records, the RO continued the denial of the claim, 
and returned the matter to the Board in March 2004.

In July 2005, the Board again remanded this matter to the RO 
for further action.  Following completion of the requested 
action, the RO continued the denial of the veteran's claim 
(as reflected in the February 2006 supplemental SOC (SSOC) 
and returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  There is no competent evidence that relates the veteran's 
current degenerative changes of his low back to his military 
service (to include medical evidence of any arthritis within 
one year of separation from service), and the most persuasive 
medical opinion on the question of nexus weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a low back disability has been accomplished.

In a March 1999 pre-rating letter, the RO requested that the 
veteran submit recent medical evidence to support his claim.  
In a September 1999 letter, the RO advised the appellant what 
was required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the RO's March 2001 notice letter, 
along with the May 2004 and August 2005 notice letters, 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the March 2001 notice letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies; requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wanted the RO obtain and 
consider evidence; and invited the veteran to submit any 
additional evidence in support of his claims.  These points 
were reiterated in the May 2004 and August 2005 letters.  
These notice letters also specified that the veteran should 
send in any medical records he had; that the RO would obtain 
any private medical records for which sufficient information 
and authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  The August 2005 notice 
letter specifically requested that the veteran provide the RO 
with any information or evidence that he may have pertaining 
to his claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As indicated above, all four of Pelegrini's 
content of notice requirements clearly have been met in this 
case. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the May 1999 rating action on appeal.  However, 
in this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than one year after the May 
1999 rating decision.  Moreover, the Board finds that, with 
respect to this matter, any delay in issuing section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As noted above, the veteran was given a number of 
opportunities to provide information and/or evidence in 
support of his claim in response to pre- and post-rating 
notice letters.  After the most recent August 2005 notice 
letter (which substantially completed the VCAA's notice 
requirements), the veteran was given yet another opportunity 
to provide information and evidence in support of his claim 
before the RO readjudicated the veteran's claim on the basis 
of all the evidence of record in February 2006 (as reflected 
in the SSOC).
 
Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  While 
the RO has not provided any notice regarding the degree of 
disability or effective date, these omissions are harmless, 
on these facts.  Id.  As the Board's decision herein denies 
the appellant's claim for service connection for a low back 
disability, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, private medical records, and has arranged 
for the veteran to undergo a VA examination in connection 
with his claim in October 1999; a report of which is of 
record.  The veteran's RO hearing transcript is also of 
record.  Moreover, the veteran has been given the opportunity 
to submit evidence and argument to support his claim, which 
he has done to include the submission of a private medical 
opinion, a lay statement, and his own statements.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained. The record also presents no 
basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 




II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship  
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred  
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied. Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

The veteran maintains, in essence, that as a result of a fall 
from standing in a chow line in service, he sustained a 
chronic low back disorder.  In considering his claim, the 
Board has carefully reviewed and weighed all of the pertinent 
evidence, but finds that the preponderance of the evidence is 
against the claim.   

Service medical records are negative for complaints or 
findings of a back disorder, including arthritis, or 
degenerative disc disease.  The May 1947 service discharge 
examination report is negative for findings of a back 
disorder.   

Post-service medical evidence dated more than 35 years after 
the veteran's discharge from service reflect the presence of 
a current back disability.  A September 1983 VA orthopedic 
examination reflects a diagnosis of mild multiple 
degenerative joint disease with x-ray findings of the mild 
degenerative changes in the lumbar spine.  During the 
examination, the veteran gave a history of a vertebra twisted 
back in 1979.  The veteran has not provided or identified any 
existing medical evidence that documents that he was 
diagnosed with a back disorder during service or within the 
presumptive year after discharge.  The Board points out the 
lapse of time between service and the diagnosis of a 
disability is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

Given the absence of evidence of degenerative joint disease 
of the back in service or for many years thereafter, the 
question thus becomes whether the evidence establishes that a 
medical nexus, or relationship, exists between a low back 
disability first diagnosed post service and outside of the 
applicable presumptive period, and the veteran's active 
military service.

The appellant filed a claim for service connection for a low 
back disability in March 1999.  

VA outpatient medical records from January 1993 to May 1999 
reflect evaluation of degenerative disc disease of the lumbar 
spine.  

In a July 1999 letter, the veteran's chiropractor, Dr. N. 
Smith, stated that the veteran came to his office in November 
1993 with spinal symptoms and was diagnosed with chronic, 
long standing spinal sublaxation complex.  Dr. Smith opined 
that this condition and the related spinal degeneration seen 
with it, is the result of a chronic degenerative process that 
dates back as far as thirty or forty years.  

On VA examination in October 1999, the examiner noted that he 
reviewed the claims file in its entirety.  The veteran stated 
that he fell while he was in a chow line while in Fort Bragg, 
and fell onto his back.  He stated that he did not seek any 
treatment for his back secondary to the fact that he was 
young and did not appreciate the "severity" of his injury.  
The veteran said that he never had any problems with his back 
until that fall  and he has had continued problems with his 
back off and on with increased activity.  He stated that the 
pain in his lower back was a dull pain and it sometimes 
radiated into his legs, right greater than left.  The veteran 
believes that this was a result of his fall back while in 
service in Fort Bragg.  The examiner noted that on 
examination he had no sensory deficits.  He did have pain in 
his lower back that radiated to his buttocks and down into 
his legs.  The veteran's range of motion of his lumbar spine 
was limited secondary to moderate amount of obesity and the 
veteran stated was inflexibility.  The examiner opined that 
the veteran's history and physical examination were 
consistent with lumbar spinal stenosis, which is a 
degenerative process, which is likely not the result of a 
fall that the veteran had while he was a youngster at Fort 
Bragg, but is more likely a degenerative process that 
accumulates and is common in somebody in the veteran's age 
group.  

The veteran submitted a letter, dated in June 2002, from a 
former supervisor who stated that the veteran "was hired 
about 1956 and worked under [his] supervision for about ten 
years."  The former supervisor stated that the veteran was 
hired, knowing that the veteran had a previous back injury 
and nerve problem and that the veteran had no problem with 
his back while working for him.  He furthered that in about 
1973, the veteran went to work for another facility where the 
veteran fell and hurt his back.  He understood that the 
veteran was paid workmen's compensation for aggravation of a 
prior injury.  

In a June 2002 letter, the Workers Compensation Commission of 
Columbia, South Carolina, stated that its records show 
payment for one claim for the veteran for a back injury in 
May 1978.  However, the file was destroyed and this was the 
only information it could provide.  

VA outpatient records dated from December 2002 to June 2005 
reflect ongoing evaluation and treatment for chronic low back 
pain due to degenerative disc disease 

None of the aforementioned evidence specifically relates the 
veteran's current degenerative joint disease.  While, as 
indicated in the July 1999 letter, Dr. Smith would date the 
onset of the veteran's degenerative back condition to 1963 or 
1953, this estimation, even if supported by stated rationale 
and corroborated by contemporaneous evidence (which it is 
not), would still place the about eight to eighteen years 
after discharge from service.  Such opinion thus falls short 
of indicating that the disability was manifest within the 
presumptive period or that it is otherwise medically related 
to service.  

By comparison, the Board accords great probative value to the 
1999 VA examiner's comments and opinion.  That opinion was 
rendered after the physician reviewed the veteran's claims 
file, to include the veteran's documented medical history 
pertaining to the lumbar spine, and a current examination, 
and that physician opined that the veteran's current low back 
disability was more likely due to a degenerative process that 
accumulates and is common in somebody in the veteran's age 
group and not due to a fall at Fort Bragg.  As the examiner 
thus opined that the disability is less likely than not 
related to service, this medical opinion clearly is not 
supportive of the veteran's claim for service connection.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the  
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1  
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown,  
4 Vet. App. 467, 470-471(1993) (the probative value of  
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence addressed above, in 
adjudicating the veteran's claim, the Board also considered 
the assertions advanced by and on behalf of the veteran.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran and his representative are 
each a layman not shown to possess appropriate medical 
training and expertise, neither is competent to render a  
probative opinion on a medical matter-to include questions 
as to etiology of currently claimed disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown,  
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, neither can controvert the 1999 VA examiner's opinion 
on the basis of assertions, alone.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against the claim for service connection for a 
low back disability, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


